     Case 20-12260-MBK               Doc 31       Filed 07/10/20 Entered 07/13/20 15:28:21              Desc Main
                                                 Document      Page 1 of 3


   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY

   Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                                Order Filed on July 10, 2020
   Christopher M. McMonagle, Esquire                                            by Clerk
   Stern & Eisenberg, PC                                                        U.S. Bankruptcy Court
                                                                                District of New Jersey
   1040 N. Kings Highway, Suite 407
   Cherry Hill, New Jersey 08034
   Telephone: (609) 397-9200
   Facsimile: (856) 667-1456
   (Counsel for Creditor)


   In Re:
   Ketan Shah                                                  Case Number: 20-12260-MBK
           Debtor
                                                               Chapter 13

                                                               Hearing: July 14, 2020 at 10:00 a.m.

                                                               Judge: Michael B. Kaplan

         ORDER APPROVING STIPULATION/CONSENT ORDER RESOLVING OBJECTION
      OF WINDSOR PARK ASSET HOLDING TRUST TO CONFIRMATION OF DEBTOR'S
    CHAPTER 13 PLAN WITH RESPECT TO REAL PROPERTY LOCATED AT 2184 BRADEN
                           CT, TOMS RIVER, NJ 08755

       The relief set forth on the following pages, numbered one (1) through two (2) is hereby
   ORDERED.




DATED: July 10, 2020
  Case 20-12260-MBK        Doc 31     Filed 07/10/20 Entered 07/13/20 15:28:21             Desc Main
                                     Document      Page 2 of 3

(page 2)
Debtor: Ketan Shah
Case Number: 20-12260-MBK
Caption of Order: Order Resolving Objection of Windsor Park Asset Holding Trust to Confirmation of
Chapter 13 Plan (and other relief)



       Upon the Chapter 13 Plan filed by Debtor on March 10, 2020 at docket entry #10, and the
Objection to Plan filed by Windsor Park Asset Holding Trust (“Creditor”) on March 24, 2020 at docket
entry #14, it is hereby ORDERED as follows:
       1.     This Order Shall be incorporated in and become a part of any Order Confirming a
              Chapter 13 Plan in this matter.

       2.     Debtor shall submit a complete loss mitigation application to Creditor by July 15, 2020.
              A failure by Debtor to submit to Creditor a full and complete loan modification
              application shall constitute a default under this Order. Creditor may certify this default
              to the Court.

       3.     Debtor shall pay adequate protection payments of $2,562.31 a month to Creditor
              beginning June 1, 2020 pending application for a loan modification. These payments
              shall be due by the 1st of the month. Debtor shall have ten (10) days from the entry of
              this Order to make all payments due. A failure by Debtor to make an adequate protection
              payment on or before its due date shall constitute a default under this Order.

       4.     In addition, Debtor shall pay Creditor $48,427.44 through the Chapter 13 Plan pending
              application for a loan modification.

       5.     If Creditor determines that Debtor is eligible for a trial loan modification, or a similar
              outcome, Debtor must ensure Creditor receives each required payment on or before the
              date the payment is due. A failure by Debtor to provide such required payment when due
              shall constitute a default under this Order. Creditor may certify this default to the Court.

       6.     In the event Debtor is offered a permanent and/or final loan modification agreement,
              Debtor is responsible for obtaining Court approval of any such agreement.

       7.     If Debtor is denied for a loan modification and/or other similar offer of resolution,
              and/or rejects or fails to accept a trial modification offer or final or permanent
              modification offer, this shall constitute a default under this Order. Creditor may certify
              this default to the Court.

       8.     All payments due to Creditor from Debtor are to be made directly to Creditor at the
              payment address set forth in Claim 2-1, making sure that the loan number appears on all
              payments.

       9.     If Debtor defaults under the terms of this Order, then Creditor may file a Certificate of
  Case 20-12260-MBK            Doc 31    Filed 07/10/20 Entered 07/13/20 15:28:21         Desc Main
                                        Document      Page 3 of 3

                Default with the Court, with notice to Debtor and Debtor’s Counsel, and shall obtain
                relief from the automatic stay of 11 U.S.C. § 362(a) as to the real property located at
                 2184 Braden Ct, Toms River, NJ 08755.

        10.     The failure by Creditor, at any time, to file a Certification of Default upon default by
                Debtor shall not be construed as a waiver of any of Creditor's rights hereunder.

        11.     Facsimile signatures shall be as valid as original signatures and this Consent
                Order/Stipulation may be signed in counterparts.

        12.      By signing this Stipulation/Consent Order, Debtor's Counsel represents that Debtor is
                familiar with and understands the terms of the Stipulation/Consent Order and agrees to
                its terms regardless of whether Debtor actually signed the Stipulation/Consent Order.
                Seen and agreed by the parties on the date set forth.



/s/ Christopher M. McMonagle, Esquire               V(XJHQH'5RWK(VTXLUH
Christopher M. McMonagle, Esquire                    Eugene D. Roth, Esquire
1040 N. Kings Highway                               Valley Pk. East
Suite 407                                           2520 Hwy 35
Cherry Hill NJ 08034                                Suite 307
Phone: (609) 397-9200                               Manasquan, NJ 08736
Fax: (856) 667-1456                                 Email: erothesq@gmail.com
Bar Number: 124402015                               Phone: 732-292-9288
ATTORNEY FOR CREDITOR                               ATTORNEY FOR DEBTOR
Date:_________
      6/29/2020                                     Date:
